In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________


No. 16-1958
OTIS B. GRANT,
                                               Plaintiff-Appellant,

                                v.

THE TRUSTEES OF INDIANA UNIVERSITY, ET AL.,
                                       Defendants-Appellees.
                    ____________________

        Appeal from the United States District Court for the
         Southern District of Indiana, Indianapolis Division.
     No. 1:13-cv-00826-TWP-DML — Tanya Walton Pratt, Judge.
                    ____________________

  ARGUED SEPTEMBER 29, 2016 — DECIDED AUGUST 31, 2017
                ____________________

    Before WOOD, Chief Judge, and RIPPLE and WILLIAMS, Cir-
cuit Judges.
   WILLIAMS, Circuit Judge. The University of Indiana South
Bend dismissed tenured Professor Otis Grant in 2011 for “se-
rious misconduct” based on misrepresentations in his curric-
ulum vitae. Grant sued the University, Trustees, and several
University employees, filing twenty-six claims arising out of
2                                                  No. 16-1958

his termination. The district court partially granted the de-
fendants’ motion for judgment on the pleadings and later
granted the defendants’ motion for summary judgment on the
remaining claims.
    On appeal, Grant contends that the district court inappro-
priately granted summary judgment on five claims. Grant,
who is African American, maintains that the University: (1)
discriminated against him on the basis of race; (2) retaliated
against him for his complaints against two University offi-
cials; (3) denied him due process of law; (4) defamed him in
the South Bend Tribune; and (5) breached a contract created by
the University’s handbook. In viewing the evidence in the
light most favorable to Grant, we find that Grant has failed to
produce admissible evidence demonstrating there exists any
disputed issue of fact as to these five claims. So we affirm the
district court’s judgment in the defendants’ favor.
                       I. BACKGROUND
    Otis Grant was a professor at the University of Indiana
South Bend (“IUSB”) from 1999 until his dismissal in 2011.
During that time, he was granted tenure in the College of Arts
and Sciences and won several awards. But in 2008, several stu-
dents complained to University administration that Grant in-
appropriately cancelled classes, used obscene language in
class, dismissed two students from his course without follow-
ing proper procedure, and had permitted a non-employee to
grade student work and access academic records.
   Executive Vice Chancellor of Academic Affairs, Alfred J.
Guillaume, Jr., assigned Dean Lynn R. Williams to investigate
the complaints. As a result of his investigation, Williams rec-
ommended that Grant be denied access to the College of Arts
No. 16-1958                                                    3

and Sciences travel funds for the fiscal year and a salary in-
crease for 2009-10. Williams also accused Grant of being eva-
sive and refusing to provide information or providing false
information during the investigation. Guillaume accepted
and implemented the recommended sanctions. Grant then
filed an affirmative action complaint with the University’s Di-
rector of Affirmative Action, alleging Williams took an ad-
verse employment action against Grant because of his race.
    Meanwhile, the students had also reported their concerns
to the local newspaper, the South Bend Tribune. The newspaper
submitted several open records requests to the University, in-
cluding two relating to Grant’s education and training. Guil-
laume began collecting records for a response, as the Univer-
sity is subject to Indiana’s Access to Public Records Act. In do-
ing so, Guillaume noticed discrepancies in Grant’s employ-
ment records and attempted to obtain clarification. But Guil-
laume’s exchange with both Grant and the institutions listed
on Grant’s application materials only raised more concerns.
For example, over the course of his employment at IUSB,
Grant had changed the name of the judge for whom he
clerked from “Richard M. Wright” to “Richard M. Ritten-
band” and changed the name of the institution from which he
received a master’s degree from the “Gestalt Institute of Psy-
chology” to the “Gestalt Institute in Liverpool.”
   A. Faculty Misconduct Review Committee
   Guillaume determined that Grant “misled the university
when he applied for a faculty position by falsifying his aca-
demic credentials in numerous and significant ways” and re-
peated such misrepresentations throughout his employment.
Guillaume presented his findings to the Faculty Misconduct
4                                                  No. 16-1958

Review Committee (“FMRC”) on September 8, 2009, and rec-
ommended that Grant be dismissed for serious personal mis-
conduct. Grant was notified and he responded on October 6,
2009.
    On November 4, 2009, the FMRC issued a written recom-
mendation in which it declined to proceed with a formal hear-
ing, though it noted that the issues were “troubling.” The
FMRC reasoned that verification of Grant’s credentials had
been the responsibility of the Search and Screen Committee at
the time Grant was hired, and it thought that a hearing was
not likely to establish “chronic or substantial incompetence or
misconduct” as the charges did not relate to Grant’s scholar-
ship or teaching. The FMRC also concluded that, even if the
allegations against Grant were true, they could not be the ba-
sis for dismissal and removal of Grant’s tenure. Six months
later, on May 10, 2010, Guillaume submitted a recommenda-
tion for Grant’s dismissal to IUSB Chancellor Uma Mae Reck
based on his strong belief that the FMRC had reached the
wrong decision. After that, Guillaume had no further involve-
ment in any employment decisions concerning Grant.
    B. Investigation and Termination
     Reck met with Grant to discuss Guillaume’s recommenda-
tion for dismissal on September 1, 2010. Grant denied all
charges and alleged Guillaume was retaliating against him for
filing the affirmative action complaint against Williams. Be-
cause of Grant’s allegations of discrimination and the contra-
dictory assertions by Guillaume and Grant regarding Grant’s
credentials, the University, through its counsel, hired an inde-
pendent investigation firm, Klink & Company (“Klink”). Reck
informed Grant in writing that Klink had been retained to
conduct its own review of Grant’s curriculum vitae (“CV”)
No. 16-1958                                                             5

and application materials. Meanwhile, Grant provided a 42-
page response to Reck regarding Guillaume’s recommenda-
tion for dismissal. However, he did not include any new doc-
umentation to substantiate his credentials.
    Reck received Klink’s final report on February 22, 2011.
Klink noted that Grant had impeded its investigation by fail-
ing to provide consent to verify his employment and educa-
tional credentials. Klink concluded that many of Grant’s cre-
dentials were “vague,” “misleading,” or “otherwise incor-
rect.” For example, in his 1998 CV, Grant represented that he
was a lecturer or instructor at California State College, How-
ard University, the Armed Forces Institute, and Boston State
College. Grant eventually admitted he did not actually work
for these institutions, but rather taught workshops lasting
only two or three days on their campuses. But Klink was un-
able to find any evidence to substantiate Grant’s claims that
he was a lecturer, instructor, or workshop leader at any of
these institutions. Klink detailed several other discrepancies,
including Grant’s representation at the time of his application
that he was enrolled and pursuing a PhD at Columbia Uni-
versity, representations on his 1998 CV regarding his master’s
degree, claimed fellowships and law clerk experience, and
discrepancies relating to a letter of recommendation. 1
    On March 8, Reck provided the Klink report to Grant,
who, on April 25, responded with a 43-page response denying
its findings. Grant again failed to provide documentation to
support his representations or to contradict the report’s find-
ings. Thereafter, Reck made several attempts to meet with

1 We do not detail each discrepancy found by Klink, as all the details are
not necessary to complete our analysis.
6                                                             No. 16-1958

Grant. On September 13, 2011, after more than twenty failed
attempts to contact Grant, Reck informed Grant that she
found he had “engaged in serious personal and professional
misconduct[,]” which “present[ed] a severe threat to the aca-
demic integrity and reputation of the University.” R. 110–10
at 2. 2 Under the University’s Academic Handbook, personal
misconduct includes dishonest conduct “not limited to, false
accusation of misconduct, forgery, alteration or misuse of any
university document, record or identification; and giving to a
university official information known to be false.” R. 119–6 at
36. Reck notified Grant that he was dismissed from the faculty
effective December 31, 2011. The decision to terminate Grant
was never submitted to the University Senate Promotion, Ten-
ure and Reappointment Committee.
   Reck informed Grant that, pursuant to the University’s Ac-
ademic Handbook, he could request a hearing. The next day,
Grant suggested that he planned to appeal Reck’s decision.
On September 26, 2011, Reck reminded Grant that he should
submit his appeal as soon as possible to allow for a hearing
before his date of dismissal. On December 19, 2011, just days
before his December 31 dismissal date, Grant submitted a 283-
page grievance to the Faculty Board of Review (“Faculty
Board”). But, again, Grant provided no documentation to
substantiate his credentials or dispute Klink’s findings.
    Beginning in January 2012, the Faculty Board gathered in-
formation from Reck and Grant and attempted to schedule a
hearing. Eight months later, on August 1, 2012, Grant con-
firmed with the Faculty Board Chair that he still wished to


2 All record cites are to the record in the United States District Court for
the Southern District of Indiana, Case No. 1:13-cv-00826-TWP-DML.
No. 16-1958                                                     7

have a hearing in his case. After weeks of unsuccessful at-
tempts to find a mutually agreeable time for the hearing,
Grant terminated the Faculty Board process on August 28,
2012 by indicating that he no longer wished to have a hearing.
   C. District Court Proceedings
    Grant filed suit against Guillaume, Reck, President Mi-
chael A. McRobbie, Indiana University, Indiana University
South Bend, and the Trustees of Indiana University (collec-
tively “the defendants”) in connection with his termination.
In his First Amended Complaint, Grant alleged twenty-six
causes of action. The district court partially granted the de-
fendants’ motion for judgment on the pleadings. The defend-
ants then filed a motion for summary judgment to dispose of
the remaining claims, which the district court granted. It
found that Grant, who “did not include a substantive fact sec-
tion in his response brief and rarely cited specific facts in sup-
port of his arguments[,]” had failed to submit any evidence to
support his claims and had shown no material dispute of fact
that required trial. Grant v. Trustees of Indiana Univ., No. 113-
CV-00826-TWP-DML, 2016 WL 12222344, at *1 (S.D. Ind. Mar.
28, 2016).
                         II. ANALYSIS
    On appeal, Grant argues that the district court erred in
granting summary judgment to the defendants on five of his
claims: (1) discrimination on the basis of race; (2) retaliation
for filing affirmative action complaints; (3) denial of due pro-
cess of law; (4) defamation in the South Bend Tribune; and (5)
breach of a contract created by the University handbook.
   The question on summary judgment is whether the de-
fendants have shown that there is no genuine dispute as to
8                                                    No. 16-1958

any material fact and are entitled to judgment as a matter of
law. Fed. R. Civ. P. 56(a). We review the district court’s grant
of summary judgment de novo, resolving all factual disputes
and drawing all reasonable inferences in favor of Grant, the
non-moving party. Poullard v. McDonald, 829 F.3d 844, 852 (7th
Cir. 2016). But Grant is only entitled to the benefit of infer-
ences supported by admissible evidence, not those “sup-
ported by only speculation or conjecture.” Nichols v. Michigan
City Plant Planning Dep’t, 755 F.3d 594, 599 (7th Cir. 2014) (ci-
tation and quotation marks omitted).
    As the “‘put up or shut up’ moment in a lawsuit,” sum-
mary judgment requires a non-moving party to respond to
the moving party’s properly-supported motion by identifying
specific, admissible evidence showing that there is a genuine
dispute of material fact for trial. Harney v. Speedway Super-
America, LLC, 526 F.3d 1099, 1104 (7th Cir. 2008) (quoting John-
son v. Cambridge Indus., Inc., 325 F.3d 892, 901 (7th Cir. 2003)).
Such a dispute exists when there is sufficient evidence favor-
ing the non-moving party to permit a trier of fact to make a
finding in the non-moving party’s favor as to any issue for
which it bears the burden of proof. Packer v. Tr. of Indiana Univ.
Sch. of Med., 800 F.3d 843, 847 (7th Cir. 2015). Grant has not
met this burden. To begin, his Amended Response in Opposi-
tion to the Defendants’ Motion for Summary Judgment
(Grant’s “response”) included a mere three-sentence “State-
ment of Material Facts in Dispute,” which stated:
    Plaintiff is an African American who was an award win-
    ning tenured faculty member at Indiana University South
    Bend for more than a decade. After Plaintiff complained
    of discrimination and retaliation, Defendant Reck fired
    Plaintiff, alleging that he misled Indiana University with
No. 16-1958                                                      9

   his alleged 1998 resume (curriculum vitae), despite the fact
   that Plaintiff was cleared by the Faculty Misconduct Com-
   mittee and not afforded a hearing prior to termination.
   Plaintiff disputes many of the material facts designated by
   Defendants.
R. 118 at 1.
    In the rare instances where Grant’s response to the defend-
ants’ motion alleged facts to support his arguments, he often
failed to cite to admissible evidence supporting such asser-
tions. Elsewhere, Grant simply supported his factual asser-
tions by a general citation to an attached appendix, contrary
to Southern District of Indiana Local Rule 56-1 requiring par-
ticularity–a rule we have long upheld. Packer, 800 F.3d at 848.
And Grant, who is pro se on appeal, was represented by coun-
sel in the district court so we are not obligated to liberally con-
strue his filings. C.f. Nichols, 755 F.3d at 600. On appeal, Grant
attempts to identify and argue facts supporting his case. But
“[w]e will not consider factual arguments that were not raised
below nor … evidence that was not properly cited to the court
below.” Packer, 800 F.3d at 849. For the reasons below, we
agree with the district court and affirm summary judgment in
favor of the defendants on all claims Grant pursues on appeal.
   A. No Evidence of Discrimination or Retaliation
    We consider Grant’s discrimination and retaliation claims
together, as Grant combines his arguments when asserting
these claims. Grant relied on the so-called indirect method of
proof to establish his discrimination and retaliation claims.
See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).
But after this case was briefed on appeal, we discarded the
long-standing practice of distinguishing between “direct”
10                                                            No. 16-1958

and “indirect” evidence in analyzing discrimination claims.
Ortiz v. Werner Enter. Inc., 834 F.3d 760 (7th Cir. 2016). To be
clear, the McDonnell Douglas indirect method of proof remains
“a means of organizing, presenting, and assessing circum-
stantial evidence in frequently recurring factual patterns
found in discrimination cases.” David v. Bd. of Tr. of Cmty. Coll.
Dist. No. 508, 846 F.3d 216, 224 (7th Cir. 2017). However, it is
not the only method of establishing a triable issue of inten-
tional discrimination. Neither is it “the only way to assess cir-
cumstantial evidence of discrimination.” Id. Instead, the ap-
propriate question on summary judgment is simply: could a
reasonable jury find based on all available evidence that a dis-
criminatory or retaliatory motive caused Grant’s termination?
Williams v. Office of the Chief Judge of Cook Cty., 839 F.3d 617,
626 (7th Cir. 2016).
    On appeal, Grant contends that several pieces of evidence
point to an illicit motive. However, since these arguments and
citations were not included in his response to the defendants’
motion, we will not consider it on appeal. As we have said
before, “[i]t would be unfair to both the [defendants] and the
district judge” for us to find there exists a material dispute of
fact precluding summary judgment based on evidence of-
fered for the first time on appeal, “when the district court was
never alerted to those evidentiary grounds and the [defend-
ants] did not have the opportunity to address them below.”
Packer, 800 F.3d at 849. Instead, Grant’s response to the de-
fendants’ motion can be boiled down to two arguments: 3 (1)

3 Grant also argues, pursuant to the traditional McDonnell Douglass indi-
rect method of proof, that the district court erred in finding that he failed
to offer a comparator. However, he only referenced a comparator in his
No. 16-1958                                                          11

Guillaume had a discriminatory motive that he imputed upon
Reck to influence her decision to terminate Grant (i.e., the
“cat’s paw” theory of liability); and (2) Reck’s proffered rea-
son for terminating Grant–that Grant had committed serious
misconduct by making ongoing misrepresentations of his cre-
dentials–was merely pretextual.
    Under the cat’s paw theory of liability, when a biased sub-
ordinate who lacks decision-making authority uses a “formal
decision maker as a dupe in a deliberate scheme to trigger a
discriminatory employment action,” the biased subordinate’s
actions are evidence of discrimination. Nichols, 755 F.3d at 600
(citation and quotation marks omitted). This theory requires
Grant to show that Guillaume “actually harbored discrimina-
tory animus against him[,]” which he has not done. Id. at 604.
In his response, Grant merely offered a conclusory statement,
with no citation to any record evidence. See R. 118 at 14 (“[I]t
is reasonable to assert that [Reck] had been manipulated by
Defendant Guillaume, her subordinate, who does have such
a [discriminatory] motive when he intended to bring about
adverse employment action against Plaintiff.”). Grant has also
failed to show that Guillaume’s “input was a proximate cause
of [Grant] getting fired.” Nichols, 755 F.3d at 604. First, Grant
never rebutted the defendants’ assertion that Guillaume did
not have any input or influence on Grant’s case after submit-
ting it to Reck over a year before Grant’s termination. Next, as
we discuss below, Grant offered no evidence showing that
Reck did not rely solely on Klink’s findings in reaching her


First Amended Complaint and it is well-established that a non-moving
party cannot rest on its pleadings when responding to a motion for sum-
mary judgment. Harney, 526 F.3d at 1104. So, we do not consider this ar-
gument on appeal.
12                                                   No. 16-1958

decision to terminate Grant. Thus, he cannot survive sum-
mary judgment on a cat’s paw theory of liability.
    Next, Grant correctly states that “[i]f Plaintiff can raise a
genuine issue about Defendant Reck’s honesty … the case
may need to be tried.” R. 118 at 14. However, Grant offered
no evidence that Reck’s “stated nondiscriminatory reason
was a lie intended to mask unlawful discrimination.” Liu v.
Cook Cnty., 817 F.3d 307, 316 (7th Cir. 2016). “The question is
not whether the employer’s stated reason was inaccurate or
unfair, but whether the employer honestly believed the rea-
son it has offered for the adverse action.” Id. (citation and quo-
tation marks omitted). The evidence supports Reck’s asser-
tion that she believed Grant’s continuing misrepresentations
of his credentials rose to the level of serious personal miscon-
duct worthy of his termination. And the court “is not a super
personnel department that second-guesses employers’ busi-
ness judgments.” Riley v. Elkhart Cmty. Sch., 829 F.3d 886, 895
(7th Cir. 2016) (citation and quotation marks omitted). Even
so, Grant offered no evidence to show that Reck did not hon-
estly believe she could terminate him for his misrepresenta-
tions. And the Board of Trustees clearly agreed with Reck
when it formalized Grant’s termination on these grounds. See
R. 119–14 at 17.
   Grant has also provided nothing to demonstrate that any
disputed issue of fact exists regarding the accuracy of the
Klink findings, which formed the basis of Reck’s belief that
Grant misrepresented his credentials. Though Klink’s find-
ings need not be true for Reck to have honestly relied upon
the report, Grant may have been able to show pretext if, for
example, he had demonstrated that Klink’s report was inac-
curate or biased and that he had brought such inaccuracies or
No. 16-1958                                                   13

biases to Reck’s attention. However, Grant offers no evidence
that Klink was used as a shield to cover-up Guillaume’s con-
duct in imputing his discriminatory intent upon Reck. Grant
cannot rely on wholly conclusory statements without a scin-
tilla of evidence to overcome summary judgment. Because the
evidence does not permit a reasonable fact-finder to conclude
that Reck’s proffered reason for terminating Grant was pre-
textual, the district court properly granted summary judg-
ment to the defendants on Grant’s discrimination and retalia-
tion claims.
   B. No Deprivation of Procedural Due Process
     Grant next alleges he was deprived of due process pursu-
ant to 42 U.S.C. § 1983. We conduct a two-fold analysis of pro-
cedural due process claims. Pugel v. Bd. of Trustees of Univ. of
Ill., 378 F.3d 659, 662 (7th Cir. 2004). We must first determine
whether Grant was deprived of a protected interest. If we find
that he was, we must then determine what process Grant was
due. Id. The record reflects that, as a tenured professor at
IUSB, Grant could only be terminated for good cause. It is
well-established that a public employee who can only be ter-
minated for good cause has a constitutionally protected prop-
erty interest in continued employment. See Carmody v. Bd. of
Tr. of Univ. of Illinois, 747 F.3d 470, 474 (7th Cir. 2014); Har-
baugh v. Bd. of Educ. of City of Chicago, 716 F.3d 983, 986 (7th
Cir. 2013); Gilbert v. Homar, 520 U.S. 924, 928–29 (1997); Cleve-
land Bd. of Educ. v. Loudermill, 470 U.S. 532, 538–39 (1985). Be-
cause Grant was fired, he was deprived of his protected inter-
est in continued employment.
   We must next determine what process Grant was due. He
maintains that the defendants denied him due process by ter-
minating him without following the process outlined in the
14                                                           No. 16-1958

University’s handbook. We have tirelessly reminded litigants
that our determination of whether the requirements of federal
due process were satisfied is different from a determination
of whether there was perfect compliance with an institution’s
rules. The process outlined in the IUSB handbook does not
constitute the process required by the federal Constitution.
See Osteen v. Henley, 13 F.3d 221, 225 (7th Cir. 1993). Instead,
due process “is flexible and requires only such procedural
protections as the particular situation demands.” Riano v.
McDonald, 833 F.3d 830, 834 (7th Cir. 2016) (citation and quo-
tation marks omitted). The cornerstone of due process is no-
tice and the opportunity to be heard “at a meaningful time
and in a meaningful manner.” Mathews v. Eldridge, 424 U.S.
319, 333 (1976) (citation and quotation marks omitted). Gen-
erally, the adequacy of the post-termination process informs
our analysis of the sufficiency of the pre-termination process.
See Carmody, 747 F.3d at 474. However, Grant’s “decision to
bow out of the post-termination hearing–a decision he made
freely–forecloses his due process claim to the extent it is prem-
ised on that hearing.” Id. at 479. 4 So, we need only analyze the
sufficiency of the University’s pre-termination process. See
Loudermill, 470 U.S. at 545.
    We must balance three factors to determine whether the
University’s pre-termination process failed to meet the Con-
stitutional minimum: (1) the private interest affected by the

     4 Grant contends that he did not waive his right to argue the insuffi-
ciency of his post-termination hearing based on Baird v. Board of Education
for Warrant Cmty. Unit Sch. Dist. No. 205, 389 F.3d 685 (7th Cir. 2004). We
are not persuaded by his argument, since, unlike the plaintiff in Baird,
Grant chose not to accept or appear at the available proceedings. See id. at
695.
No. 16-1958                                                  15

official action; (2) “the risk of erroneous deprivation of such
interest through the procedures used, and the probable value,
if any, of additional or substitute procedural safeguards”; and
(3) the University’s interest, “including the function involved
and the fiscal and administrative burdens that the additional
or substitute procedural requirement would entail.” Mann v.
Vogel, 707 F.3d 872, 879 (7th Cir. 2013) (brackets omitted) (ci-
tation and quotation marks omitted). The first factor indisput-
ably favors Grant as he has a substantial interest in retaining
his job. See Homar, 520 U.S. at 932 (recognizing the “severity
of depriving someone of the means of his livelihood”).
    In considering the second factor, the evidence shows
Grant was afforded notice and a detailed explanation of the
charges and the evidence against him at every step of the two-
year process (from 2009 until his termination on December 31,
2011). Grant was also provided with ample and meaningful
opportunity to be heard and to refute the charges against him,
as demonstrated by the numerous written responses he sub-
mitted, ranging from 42 to 300 pages in length, and meetings
with University officials. There is no evidence that these op-
portunities to be heard were not meaningful. Furthermore,
the evidence shows that the University, not Reck, hired Klink,
an independent investigation firm with no bias or stake in the
outcome of its investigation, and Grant was provided with the
opportunity to be heard by Klink, but refused to take ad-
vantage of this opportunity. There is also no value to addi-
tional procedural safeguards here. While we have said that
“the right to additional procedural protections does not de-
pend on a demonstration of ‘certain success,’” the deprivation
alleged must involve issues that “plausibly would have pre-
vented an erroneous deprivation.” Clancy v. Office of Foreign
Assets Control of the U.S. Dep’t of Treasury, 559 F.3d 595, 601
16                                                   No. 16-1958

(7th Cir. 2009). Even after years of discovery in this suit, Grant
has not offered any evidence that the charges against him are
false.
    The final factor also weighs in favor of the defendants. Ad-
ditional procedures would be an unnecessary burden on the
defendants, who have a legitimate interest in protecting the
integrity of the University. It is reasonable to believe that the
University’s reputation, as a state institution subject to accred-
iting agencies, government bodies, and public criticism, rests
partially upon its retention of faculty with verified creden-
tials. And, as our analysis of the second factor showed, addi-
tional procedures could not plausibly have prevented an er-
roneous deprivation. Here, the balance clearly shows that the
pre-termination process Grant received complies with the re-
quirements of due process, and the district court properly dis-
posed of this claim on summary judgment.
     C. No Specific Evidence to Support Defamation Claim
    A cornerstone of a defamation claim under Indiana law is
the falsity of any alleged defamatory statement. Trail v. Boys
& Girls Club of Nw. Indiana, 845 N.E.2d 130, 136 (Ind. 2006).
This is where Grant’s claim fails. In his response to the de-
fendants’ motion, Grant makes a broad, unsupported asser-
tion that statements in the South Bend Tribune articles are false.
But rather than point to any specific statement or cite any spe-
cific evidence, Grant merely cites to his 12-page attachment of
various newspaper articles and to Reck’s entire 237-page dep-
osition, in violation of Southern District of Indiana Local Rule
56-1. And we refuse to “scour the record in search of evidence
to defeat a motion for summary judgment[.]” Harney, 526 F.3d
No. 16-1958                                                   17

at 1104. Therefore, the district court properly granted the de-
fendants’ motion for summary judgment on Grant’s defama-
tion claim.
   D. No Evidence of a Contract
    Finally, Grant contends that when he was granted tenure,
the University entered into a contract with him, governed by
the University’s handbook. He alleges that the University
breached this contract by terminating him without following
the IUSB handbook’s outlined procedure. However, Indiana
University’s handbook cannot form the basis of any contract
alone, as it expressly disclaims the creation of any legal rights
and applies this disclaimer to all campus-specific handbooks.
See Packer, 800 F.3d at 853. Grant offered no evidence to over-
come the handbook’s disclaimer, so his contractual theory is
wholly unsupported. The district court properly disposed of
this claim on summary judgment.
                     III. CONCLUSION
    We AFFIRM the district court’s grant of summary judgment
in favor of the defendants on all claims.